BRYAN SCHRODER
United States Attorney

FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN E. VANDERGAW
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: william.taylor@usdoj.gov
Email: karen.vandergaw@usodj.gov

JAMES D. PETERSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Email: james.d.peterson@usdoj.gov

Attorneys for the Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:16-cr-00086-SLG-DMS
                                        )
                         Plaintiff,     )
                                        )
         vs.                            )
                                        )
  JOHN PEARL SMITH, II,                 )
                                        )
                      Defendant.        )
                                        )


UNITED STATES’ MOTION TO ADMIT ACTS OF PRISON MISCONDUCT IN
        REBUTTAL TO DEFENSE THIRD PARTY MISCONDUCT
     EVIDENCE/STATISTICS AND PRISON SECURITY EVIDENCE


        Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 1 of 16
        NOW COMES the United States of America, by Bryan Schroder, United States

Attorney for the District of Alaska, and Frank V. Russo, William A. Taylor, and Karen E.

Vandergaw, Assistant United States Attorneys, and Department of Justice Trial Attorney

James D. Peterson, and files this motion to admit incidents of prison misconduct in

rebuttal to the defendant’s proposed and proffered evidence of prison safety, statistics of

third party misconduct or lack thereof, and prison security.

        The United States respectfully requests that the Court permit the introduction of

acts of misconduct by third parties to rebut Smith’s proffered and proposed evidence that

prison facilities are safe and relatively violence free, as well as the proffered statistics

about third party violence in BOP facilities. Recently, Smith disclosed the scope and

substance of the potential testimony of Dr. Thomas Reidy. Additionally, the defendant

filed a pleading demanding additional information concerning statistics about third party

violence at BOP facilities. The defense in most, if not all, federal capital trials also

presents testimony concerning the confinement capacities of the Bureau of Prisons and

their ability to manage violent offenders generally. Further, Smith’s statement in his

opposition to the government’s motion in limine concerning prison conditions generally

that “the Government does not acknowledge that numerous federal courts have

permitted the testimony regarding prison conditions and future dangerousness” strongly

suggests that the defense also intends to introduce prison conditions of confinement

evidence. The Courts considering such third-party misconduct evidence have



US v. John Pearl Smith, II
3:16-cr-00086-SLG                          Page 2 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 2 of 16
overwhelmingly permitted the evidence of third-party violence in rebuttal by the

government.

I.      PROCEDURAL HISTORY

        On or about March 22, 2017, a federal grand jury returned the First Superseding

Indictment charging Smith with capital eligible offenses. Doc. 102. On or about June

19, 2018, the government provided notice of an intent to seek the death penalty. Doc.

168. The Notice lists a future dangerousness non-statutory aggravating factor and its

constituent sub-components in detail. ECF No. 168.

        On January 14, 2020, the Court issue its Third Amended Scheduling order

requiring the parties to file any motions in limine for both the guilt and penalty phases

regarding all evidence disclosed to date. ECF No. 647. On February 25, 2020, the

government filed a motion in limine to preclude defense evidence of general prison

conditions in any penalty phase. See ECF No. 708. On March 25, 2020, the defense

responded and objected, in part, because the motion was “based upon the Government’s

generalized belief about defense counsel do, and not in regard to any issue that has arisen

in this case.” ECF No. 812, pg. 1. On July 29, 2020, the Court denied the government’s

motion and noted in, in part, that “there is no specific information before the Court to

review.” ECF No. 921, pg. 2. The scope and substance of Dr. Reidy’s testimony was

disclosed on or about October 23, 2020 when Smith filed a declaration from Dr. Reidy.

ECF No. 951. Previously, on February 13, 2019, the defense disclosed only “Future

Dangerousness – Dr. Thomas Reidy and Dr. Jonathan Sorensen (cv attached).”


US v. John Pearl Smith, II
3:16-cr-00086-SLG                        Page 3 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 3 of 16
        In May 2019, Smith moved to compel the discovery of information from the

government about Bureau of Prisons statistics concerning third party inmate violence, not

the defendant, that he argued was “relevant to whether Mr. Smith poses a danger of

future violence if sentenced to spend the remainder of his life in BOP custody.” See ECF

Nos. 421 and 968. The Court granted the motion in part and denied it in part after

concluding Mr. Smith had “made a sufficient prima facie showing that some of the

requested BOP information requested is material and discoverable pursuant to Rule

16(a)(1)(E)(i).” ECF No. 549. On December 6, 2019, the government sent counsel for

the defendant “the BOP data responsive to the Court’s order.” See Exhibit 1. On June 2,

2020, Smith requested “updated data” concerning the information previously produced

by the government concerning BOP data. See Exhibit 2. On September 2, 2020, Smith

also requested additional BOP data concerning third party misconduct at BOP facilities.

See Exhibit 3. On December 28, 2020, Smith filed his second motion to compel BOP

statistical information concerning third party misconduct at BOP facilities. ECF No. 968.

        On October 23, 2020 Smith filed an opposition arguing to preclude the admission

of adjudicated acts of juvenile misconduct in any penalty phase. ECF No. 951. That

pleading was accompanied by a 22-page sworn declaration by the defense retained

psychologist, Dr. Thomas Reidy. See ECF No. 951-1. As part of his pleading, Dr. Reidy

asserted that “Rates of serious violence, including murder, are exceptionally low in

prison, contrary to “illusory” expectations.” ECF No. 951-1, pg. 21.

//


US v. John Pearl Smith, II
3:16-cr-00086-SLG                       Page 4 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 4 of 16
II.     LEGAL ARGUMENT

        The government does not agree with the information and argument presented by

Dr. Reidy, and should be permitted to properly rebut that testimony or evidence

concerning third party lack of violence, or prison security. As a general matter, the

statistical information argued by the defendant presents a sterile and misleading account

of prison violence, and potential violence, at BOP facilities. There have been a

significant number of murders and extreme violence at BOP facilities, including at the

maximum security ADX Florence Supermax facility in Colorado. As an example,

Ishmael Petty was serving a life sentence for a murder that occurred at the BOP facility at

USP Pollock. See United States v. Petty, 1:02-cr-10006-FAL-JDK-1 (W.D. LA, Aug. 19,

2002) ECF. No. 23. He was previously sentenced to an effective life sentence for armed

bank robbery. See United States v. Petty, 1:98-cr-00018-WAP-JAD (D. MS, Aug. 13,

1998) ECF. No. 36. On September 11, 2013, Petty brutally assaulted two educational

technicians and one case manager at the Administrative Maximum Security (ADX)

prison in Florence, Colorado. The brutal attack was described, after conviction, in the

government’s sentencing statement. See United States v. Petty, Case No. 15-cr-00029-

PAB (D. Colo., Aug. 5, 2015) ECF. No. 54. The transcript of the trial is publicly

available on PACER. Another example is the case of Richard Santiago. Santiago was

serving a life sentence for murder and was housed at the maximum security ADX facility

in Colorado. On April 21, 2005, he and another inmate were in the recreation yard at the

ADX when they stomped Manuel Torres to death. See United States v. Santiago, Case


US v. John Pearl Smith, II
3:16-cr-00086-SLG                        Page 5 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 5 of 16
1:10-cr-00164-REB (D. Colo., Dec. 8, 2016) ECF No. 1309. The transcripts of the trial

of the co-defendant are publicly available on PACER and recount the murder in detail.

See United States v. Rivera, Case 1:10-cr-00164-REB (D. Colo., Sept. 23, 2015) ECF

Nos. 1193-1202. The sad truth is that there is an abundance of such violence by inmates

serving lengthy, or life, sentences at BOP facilities including stabbing guards in the eye

with a sharpened comb causing brain damage, conspiracies to murder and murders at the

ADX Supermax prison, attacks on, and murders of, BOP guards, and multiple murders

occurring when inmates are housed in a prison’s special housing unit, or the “jail within a

jail.” See Response to defense motion to limit rebuttal, United States v. Coonce, No. 10-

03029-01-CR-S-GAF (W.D. MO, Apr. 11, 2014) ECF No. 656 and attached exhibits.

        Several federal courts have considered the admissibility in rebuttal of third-party

inmate acts of violence that illustrate the point that no conditions of confinement can

guarantee the safety and security of inmates and staff from violent felons. Those courts

have uniformly rejected the defense arguments to limit the cross-examination of defense

experts as well as the rebuttal evidence. See United States v. Larry Lujan, No: CR-05-

924RB, doc. 1299 (D. N.M., Sept. 7, 2011); United States v. John Charles McCluskey,

Cr. No. 10-2734 JCH, doc. 872 (D. N.M., Apr. 1, 2013); United States v. Coonce, No.

10-03029-01-CR-S-GAF (W.D. MO, May 15, 2014) ECF No. 850, pg. 102-3. Copies of

the Lujan and McCluskey orders are attached as Exhibit 4 and 5 respectively.




US v. John Pearl Smith, II
3:16-cr-00086-SLG                         Page 6 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 6 of 16
        In United States v. Lujan, the district court denied a defense motion to preclude the

admission of third-party inmate misconduct evidence in rebuttal. Dr. Reidy was also a

retained expert in the Lujan case. In an unpublished opinion, Judge Brack stated:

        Defendant desires to use the presentation of evidence as a single-edged sword;
        that is, he wants to have his expert testify about his experience in the BOP prisons
        in which various security measures have been successfully used with other
        inmates, but he does not want the government to be able to challenge the experts'
        experiences with other similar situations in which the security measures have not
        been so successful. The Court will not limit cross-examination in the manner
        Defendant requests. "Cross-examination . . . is beyond any doubt the greatest
        legal engine ever invented for the discovery of truth." Ford v. Wainwright, 477
        U.S. 399, 415 (1986) (internal quotation marks omitted). Cross examination of an
        expert in a death penalty trial helps by "bringing to light the bases for each
        expert's beliefs, the precise factors underlying those beliefs, any history or error or
        caprice of the examiner, any personal bias with respect to the issue of capital
        punishment, [and] the expert's degree of certainty about his or her own
        conclusions. . . ." Id.

        The Court declines to limit the anecdotal incidents of prisoner violence to the past
        five years as Defendant has offered no reasoned basis for such limitation, other
        than it would arbitrarily exclude most of the anecdotal incidents.

Lujan, supra, Doc. 1316 at 3.

        In United States v. McCluskey, the District Court considered an identical issue in

limine. In considering the defense motion to preclude, the Court stated:

        To counter the future dangerousness aggravating factor, Defendant states that he
        will "most likely" present an expert in "violence risk assessment in prison" to
        testify, if the facts warrant it, to an opinion that Defendant "is likely to make a
        positive adjustment to the Bureau of Prisons." [Doc. No. 872, pp. 4-5] Defendant
        anticipates that the Government may cross-examine his expert via anecdotal acts
        of violence by other prisoners; Defendant asserts that other cases have included
        cross-examination of such incidents with inaccurate information. Defendant
        argues that such evidence is irrelevant and more prejudicial than probative under
        18 U.S.C. § 3593(c). Defendant requests that the Court prohibit the use of such
        acts in cross-examining "defense risk assessment experts" or in rebuttal;
        alternatively, Defendant asks the Court to limit such incidents to those occurring

US v. John Pearl Smith, II
3:16-cr-00086-SLG                          Page 7 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 7 of 16
        within the past five years. [Doc. No. 872, pp. 9-10] In addition, if the Court
        determines that such evidence is permissible, Defendant asks the Court to order
        the Government to disclose such evidence and any supporting documents at least
        thirty days prior to the witness's testimony so that defense counsel can investigate
        the accuracy and relevance of the incident. [Doc. No. 872, p. 10]

Id., at 12. In denying the motion, the Court held:

        The Court approves and will follow the reasoning and approach taken by Judge
        Brack in Lujan. Information is admissible in a capital sentencing proceeding "'if it
        has any tendency to make the existence of any fact that is of consequence to the
        determination of the action more probable or less probable than it would be
        without'" that information. Lujan, Cr. No. 05-924 RB, pp. 2-3 [Doc. No. 905-3]
        (quoting United States v. Lujan, 603 F.3d 850, 854 (10th Cir. 2010)). Both "'the
        government and the defendant shall be permitted to rebut any information received
        at the hearing, and shall be given fair opportunity to present argument as to the
        adequacy of the information to establish the existence of any aggravating or
        mitigating factor, and as to the appropriateness in the case of imposing a sentence
        of death.'" Lujan, Cr. No. 05-924 RB, p. 3 [Doc. No. 905-3] (quoting 18 U.S.C. §
        3593(c)). Judge Brack rejected the defendant's similar attempt to limit cross-
        examination and rebuttal evidence:

                             *               *                     *

        The Court thus denies Defendant's motion requesting the Court to prohibit cross-
        examination and rebuttal evidence showing specific acts of violence or escape by
        other prisoners. The Court also denies the motion requesting that such evidence be
        limited to the preceding five years.

Id., at 13.

        In United States v. Candelario-Santana, No. 09-427 (D. P.R., Mar. 18, 2013) the

following exchange took place in the penalty phase of the defendant’s trial during the

defense expert testimony:

        Q.       And you are aware of a situation at USP Marion where – and we know that
                 inside of a prison facility, the most secure area inside, the most secure area
                 is the SHU, right? The special housing unit?

        Bezy: Yes.

US v. John Pearl Smith, II
3:16-cr-00086-SLG                           Page 8 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 8 of 16
Q.      And you are aware that U.S. –

        Mr. RUHNKE:            I'm going to object to individual incidents of past violence in
                               prison as creating the wrong impression that it's the norm.

        THE COURT:             No.

        Mr. RUHNKE:            And there are lots of things that have happened.

        THE COURT:             I think that the same way that you had the opportunity to
                               present the side of the story how secure prisons are, Mr.
                               Hegyi has the same right to present the incidents that
                               happened in prisons so the jury has a complete picture.


        Mr. RUHNKE:            Yes, sir.

        THE COURT:             Because the jury has never been to prison. They were not
                               correctional officers. They have never visited one. Probably
                               they have never read about it. And I think they have to have a
                               complete picture.

        Mr. RUHNKE:            Yes, sir.

        BY Mr. HEGYI:

        Q.       And you are aware that within the most secure area, the SHU, at the time
                 the most secure prison facility in the United States, Marion, that two
                 different correctional officers were murdered on the same day?

        Bezy. Yes.

        Q.       Despite the best efforts and despite the fact that was the most secure facility
                 in the entire Bureau of Prisons at the time; is that correct?

        Bezy. Correct.

        Q.       And despite the fact that they were inside the SHU of the most secure
                 facility, correct?

        A.       It was a control unit, but it did happen, yes.

US v. John Pearl Smith, II
3:16-cr-00086-SLG                            Page 9 of 16

          Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 9 of 16
        Q.       And one was killed first, and later that same day the next one was killed,
                 right?

        A.       Correct.

Transcript of penalty phase trial, United States v. Candelario-Santana, No. 09-427 (D.

P.R., March 18, 2013).

        In United States v. Coonce, the defendant sought to preclude the government from

cross examining Dr. Reidy and other experts concerning third party inmate violence, as

well as presenting affirmative rebuttal evidence of such violence. See Motion to Exclude

Irrelevant and Prejudicial Acts of Custodial Misconduct by Others, United States v.

Coonce, No. 10-03029-01-CR-S-GAF (W.D. MO, Apr. 5, 2014) ECF No. 639 (“at trial,

Mr. Coonce intends to call experts in corrections, rates of violence in Bureau of

Prison facilities”). The government opposed the motion and the court subsequently

denied the defendant’s motion to preclude the third-party inmate misconduct rebuttal

evidence. Although retained as an expert witness to testify about future dangerousness,

the defense never called Dr. Reidy as a witness, but instead called former Warden Mark

Bezy to testify about the conditions of confinement. Over the defense objection, the

government was permitted to cross examine Mr. Bezy extensively concerning third-party

inmate violence:

        Q        . . . Snarr and Garcia, Beaumont, Texas, you're familiar with that case?

        A        Yes, I am.

        Q        You've actually seen the videotape of that, correct?


US v. John Pearl Smith, II
3:16-cr-00086-SLG                          Page 10 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 10 of 16
        A        Yes.

        Q        They are being brought back from the SHU rec yard and they are both
                 handcuffed?

        A        Yes.

        Q        Walking down a corridor?

        A        Yes.

        Q        They slip out of their handcuffs?

        A        Yes.

        Q        They have secreted on their person despite the fact that this is the jail within
                 the jail two shanks or a shank each, correct?

        A        I believe so.

        Q        And then they turn around and they start stabbing the guard, correct?

        A        Correct.

        Q        The other gentleman slips out of his handcuffs, correct?

        A        Correct.

        Q        They had been handcuffed but they were able to slip out of their handcuffs,
                 correct?

        A        Correct.

        Q        Then they both start stabbing the guard, correct?

        A        It's been awhile since I've seen it, yes.

        Q        Many, many times? Dozens of times?

        A        Okay.

        Q        Do you disagree with that?

US v. John Pearl Smith, II
3:16-cr-00086-SLG                            Page 11 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 11 of 16
        A        No.

Transcript of trial, United States v. Coonce, No. 10-03029-01-CR-S-GAF (W.D. MO,

Jun. 23, 2014) ECF No. 850, pg. 2831-2. The government also offered the testimony of

Scott Dodrill in rebuttal who discussed prison misconduct and other rebuttal to the

conditions of confinement evidence.

        Courts considering the issue have permitted the government to properly rebut a

defendant's claim that he can be safely housed, is not a future danger based upon

conditions of confinement, or is statistically unlikely to commit an act of violence by

reference to studies of third party prisoners by means of impeachment or evidence

identifying specific instances of violence at BOP facilities by third parties. The

government respectfully requests that the Court permit such evidence in this case in

rebuttal.

        a.       BOP violence evidence is proper rebuttal

        During the penalty phase of trial, “information may be presented as to any matter

relevant to the sentence.” 18 U.S.C. § 3593(c). “Information is admissible regardless of

its admissibility under the rules governing admission of evidence at criminal trials except

that information may be excluded if its probative value is outweighed by the danger of

creating unfair prejudice, confusing the issues, or misleading the jury.” Id. Moreover,

both parties have a statutory right to “rebut any information received at the hearing.”

Id. (emphasis added). The Tenth Circuit has defined relevant evidence for the penalty

phase of a capital trial to be "information [that] has 'any tendency to make the existence

US v. John Pearl Smith, II
3:16-cr-00086-SLG                        Page 12 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 12 of 16
of any fact that is of consequence to the determination of the action more probable or less

probable than it would be without the [information].'" United States v. Lujan, 603 F.3d

850, 854 (10th Cir. 2010) (quoting Fed. R. Evid. 401).

        The purpose of rebuttal testimony is to explain, repel, counteract, or disprove the

evidence of the adverse party and if the defendant opens the door to the line of testimony,

he cannot successfully object to the prosecution accepting the challenge and attempting to

rebut the proposition asserted. United States v. Delk, 586 F.2d 513, 516 (5th Cir. 1978),

quoted in United States v. Troya, 733 F.3d 1125, 1139 (11th Cir. 2013).

        The Fourth Circuit considered the scope of rebuttal evidence in a capital case in

United States v. Jackson, 327 F.3d 273, 293 (4th Cir. 2003). In that case, the defendant

was convicted of a death eligible offense. During the sentencing phase, the government

presented the testimony of the victim's mother, and the defense presented the testimony

of Jackson's adoptive mother, Sally Jackson. The defense also attempted to offer the

testimony of the adoptive parents of Jackson's natural sister, who suffered behavioral

disorders, but the district court did not allow this testimony without any expert testimony

linking the sister's mental condition to Jackson's. To rebut Sally Jackson's testimony, the

government played for the jury, over Jackson's objection, portions of a videotaped

interview given by Jackson for FOX News in October 2000, after his State conviction

had been reversed and he had been sentenced pursuant to a guilty plea. The defendant

was given a death sentence and the Court of Appeals considered the admission of the




US v. John Pearl Smith, II
3:16-cr-00086-SLG                         Page 13 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 13 of 16
video-taped interview on appeal. In finding no reversible error in the admission of the

FOX TV interview, the Fourth Circuit held:

        While isolated statements and subjects discussed during the course of the
        interview could fairly be the subject of a challenge on the basis that the statements
        were not within the strict limits of the subjects to which Sally Jackson testified and
        thus were not reasonably "tailored" to what she said, see United States v. Stitt, 250
        F.3d 878, 897 (4th Cir. 2001), the videotape as a whole was substantially and
        reasonably within the range of rebutting the impression that Sally Jackson
        intended to leave with the jury. Although our rule in Stitt requires that rebuttal
        evidence be reasonably tailored to the evidence being rebutted, this is not to say
        that the evidence being rebutted must be taken in its most narrow probative range.
        To the contrary, any fact tended to be proved by the original evidence -- whether
        directly, by inference, or by logic -- can be rebutted. Our focus on what evidence
        may be offered in rebuttal must be directed at what is reasonably tailored to
        rebut the original evidence, including any inference that may fairly be drawn
        from it.

Id., at 293 (emphasis added). Evidence of violence by third parties at BOP facilities is

proper to rebut any claim that the defendant can be safely housed, is not a future danger

based upon conditions of confinement, or is statistically unlikely to commit an act of

violence by reference to studies of third party prisoners.

        b.       BOP violence evidence is proper cross-examination

        The government should be granted substantial leeway in cross-examining

defendant’s experts and instances of prison violence is proper cross-examination for

several reasons. First, cross-examination as to instances of prison violence is permissible

to test the scope of the expert's knowledge. Second, cross-examination as to instances of

prison violence is proper cross-examination to rebut the expert's specific testimony.

        The government is entitled to explore the basis, and deficiencies, of an expert

opinion on cross-examination. Federal Rule of Evidence 705 provides:

US v. John Pearl Smith, II
3:16-cr-00086-SLG                         Page 14 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 14 of 16
        Rule 705. Disclosing the Facts or Data Underlying an Expert's Opinion

        Unless the court orders otherwise, an expert may state an opinion--and give the
        reasons for it--without first testifying to the underlying facts or data. But the expert
        may be required to disclose those facts or data on cross-examination.

Fed. R. Evid. 705. Rule 705 removes the need for an expert to make elaborate disclosure

of the bases of his opinion. The onus of eliciting the bases of the opinion is placed on the

cross-examiner and the cross-examiner is entitled to delve into basis of expert's opinion

in detail. Polk v Ford Motor Co., 529 F. 2d 259 (8th Cir. 1976), cert. den. 426 US 907

(1976). The government also notes that, pursuant to 18 U.S.C. § 3593, the rules of

evidence are not applicable in a penalty phase, but they may be instructive.

        c.       Smith, through counsel, is well aware of this evidence

        Defendant Smith is not statutorily or constitutionally entitled to the disclosure of

the government's cross-examination questions or information, or the government's

rebuttal case. Nevertheless, the government has previously provided this information to

resource counsel in other cases, who are also participating in this case. See United States

v. Coonce and United States v. McCluskey. Rebuttal evidence is not subject to disclosure

under Rule 16. See United States v. Di Carlantonio, 870 F.2d 1058, 1063 (6th Cir.

1989); United States v. Windham, 489 F.2d 1389, 1392 (5th Cir. 1974) (rebuttal witnesses

are a recognized exception to all witness disclosure requirements); United States v.

Frazier, 387 F. 3d 1244, 1269 (11th Cir. 2004) (Our case law establishes that, consistent

with the plain language of the Rule, the government's presentation of rebuttal testimony




US v. John Pearl Smith, II
3:16-cr-00086-SLG                          Page 15 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 15 of 16
without prior notice does not violate Rule 16, since the Rule's notice requirements apply

only to the government's case-in-chief).

                                        Conclusion

        WHEREFORE, the government respectfully requests that the Court permit the

introduction of third-party inmate misconduct in rebuttal, and cross-examination of

defense experts, at any penalty phase proceeding in this matter.


                                                    Respectfully Submitted,

                                                    BRYAN SCHRODER
                                                    UNITED STATES ATTORNEY

                                                     /s/ James D. Peterson
                                                     JAMES D. PETERSON
                                                     Trial Attorney
                                                     United States Department of Justice



CERTIFICATE OF SERVICE
I hereby certify that on January 15, 2021,
I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system
which will send notification of such filing to counsel of record.

/s/ James D. Peterson
James D. Peterson,
Trial Attorney
Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Tel: (202) 353-0769
james.d.peterson@usdoj.gov



US v. John Pearl Smith, II
3:16-cr-00086-SLG                          Page 16 of 16

         Case 3:16-cr-00086-SLG Document 984 Filed 01/15/21 Page 16 of 16
